Citation Nr: 1503282	
Decision Date: 01/23/15    Archive Date: 01/27/15	

DOCKET NO.  11-26 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder.

2.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from December 1986 to March 1994, with service in the Southwest Asia Theater of Operations from October 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an unappealed rating decision of February 2011, the RO denied entitlement to service connection for posttraumatic stress disorder.  Moreover, in a subsequent rating decision of July 2012, the RO granted entitlement to a total disability rating based upon individual unemployability based on chronic fatigue syndrome effective from June 7, 2010 to March 24, 2011, at which time the Veteran was awarded a 100 percent schedular evaluation for service-connected chronic fatigue syndrome.  

The Board notes that, in addition to the issues currently before the Board, the Veteran apparently seeks entitlement to a total disability rating based upon individual unemployability.  However, and as noted above, the Veteran is currently in receipt of a 100 percent evaluation for service-connected chronic fatigue syndrome, raising some question as to whether he does, in fact, wish to pursue that issue.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

The Board notes that, at the time of a videoconference hearing before the undersigned Veterans Law Judge in September 2014, and in correspondence of that same date, the Veteran indicated that he wished to withdraw from consideration the issue of entitlement to service connection for amyotrophic lateral sclerosis.  Accordingly, that issue will be dismissed.

Review of electronic folders reveals that there are some medical records in Virtual VA and the transcript of the hearing is located there.  The Veterans Benefits Management System (VBMS) includes a few, mostly duplicative records.  (It is noted that the copy of the July 2012 rating decision in VBMS does not contain page 2 of the code sheet.  That page is properly located in the paper claims folder and in the copy of the rating in Virtual VA.)

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder (claimed as schizoaffective disorder) is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDING OF FACT

During the course of a videoconference hearing in September 2014, and in correspondence of that same date, the Veteran requested withdrawal of the issue of entitlement to service connection for amyotrophic lateral sclerosis.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for amyotrophic lateral sclerosis have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2014).

In the present case, during the course of a videoconference hearing in September 2014, and in correspondence of that same date, the Veteran withdrew from consideration the issue of entitlement to service connection for amyotrophic lateral sclerosis.  As the Veteran has withdrawn his appeal regarding the issue of entitlement to service connection for amyotrophic lateral sclerosis, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for amyotrophic lateral sclerosis is dismissed.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder.  However, a review of the record raises some question as to the exact nature and etiology of the Veteran's claimed psychiatric disability.

In that regard, and as noted above, the Veteran served on active duty from December 1986 to March 1994, a period of approximately eight years.  However, service treatment records contained in the Veteran's claims folder do not include a report of his service separation examination.  At present, it is unclear whether sufficient efforts have been made to obtain the Veteran's service separation examination, a document which, in the case of a claim for service connection, is clearly a vital document.  Under the circumstances, additional efforts will be undertaken in an attempt to obtain a report of the Veteran's service separation examination.

The Board further notes that, during the course of the Veteran's Appeal in September 2011, he essentially argued that his current psychiatric disorder had its origin during his period of active military service, and "quickly advanced" following his discharge.  As a basis for his argument, the Veteran made reference to a 1996 VA outpatient treatment record, in which it was noted that the Veteran's "symptom profile," as well as his history of psychiatric and medical illness, was compatible with exposure to insecticides, the application of which the Veteran was reportedly "personally responsible" for.  Significantly, in that same outpatient treatment record, it was noted that the Veteran's clinical presentation and history of illness for the past five years (dating back to 1991, during the Veteran's period of active military service) was very suggestive of a bipolar illness, though that diagnosis could be regarded as "presumptive and secondary to organic brain damage in the Persian Gulf."  Such a finding raises some question as to whether, to the extent the Veteran currently suffers from an acquired psychiatric disorder, that disorder might have had its origin during the Veteran's period of service in the Persian Gulf.  

Finally, the Board observes that, based on a review of the file, the focus of the Veteran's claim for service connection has been primarily upon his schizoaffective disorder.  However, it would appear that, in addition to a diagnosis of schizoaffective disorder, the Veteran has received other psychiatric diagnoses, including a major depressive disorder (for which service connection is currently in effect exclusively for treatment purposes) and a mood disorder.  The Board observes that, in Clemons v. Shinseki, 22 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Clemons Court further found that, where a Veteran's claim identifies a specific psychiatric diagnosis, it cannot be a claim limited exclusively to that diagnosis, but must rather be considered a claim for any mental disability which reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  Under the circumstances, further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, with a request that they attempt to obtain a report of the Veteran's service separation examination from his period of service ending in March 1994.  All attempts to procure that record should be documented in the file.  Should attempts to obtain a report of the Veteran's service separation examination prove unsuccessful, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2012, the date of the most recent VA examination of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  Once again, the Veteran and his representative should be informed of any such problem.  

3.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the exact nature and etiology of his claimed psychiatric disability.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned psychiatric examination, the examiner should offer an opinion as to whether any clinically-identified acquired psychiatric disorder, to include the aforementioned major depressive disorder, mood disorder, and/or schizoaffective disorder, at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service, to include his service in the Persian Gulf.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed, as appropriate.

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include the aforementioned schizoaffective disorder, mood disorder, and/or major depressive disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in September 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


